 Case: 1:17-md-02804-DAP Doc #: 2646 Filed: 09/25/19 1 of 11. PageID #: 415929



                       IN THE UNITED STATES DISTRICT COURT


                       FOR THE NORTHERN DISTRICT OF OHIO




 IN RE: NATIONAL PRESCRIPTION                     MDL NO. 2804

 OPIATE LITIGATION

                                                  Civ. No. 1:17-md-02804-DAP



 THIS DOCUMENT RELATES TO:                        JUDGE POLSTER

 Track One Cases




    TEVA, CEPHALON AND ACTAVIS GENERIC DEFENDANTS’ WITNESS LIST

       Pursuant to Federal Rule of Civil Procedure 26 and the Court’s Civil Jury Trial Order

(Dkt. 1598), Teva Pharmaceutical Industries LTD, Teva Pharmaceuticals, USA, Inc.

(collectively, “Teva Defendants”), Cephalon, Inc., (“Cephalon”), Watson Laboratories, Inc.,

Actavis LLC, Warner Chilcott Company, LLC, Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.,

Actavis South Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid Atlantic LLC, Actavis Totowa

LLC, Actavis Kadian LLC, Actavis Laboratories UT, Inc. f/k/a Watson Laboratories, Inc. – Salt

Lake City, and Actavis Laboratories FL, Inc., f/k/a Watson Laboratories, Inc. (collectively,

“Actavis Generic Defendants”), hereby disclose the following witnesses who may testify at trial

on their behalf.
 Case: 1:17-md-02804-DAP Doc #: 2646 Filed: 09/25/19 2 of 11. PageID #: 415930



        In serving this witness list, the Teva, Cephalon and Actavis Generic Defendants

specifically reserve the right to amend, supplement, or otherwise modify these disclosures after

receipt of the final witness list filed by Plaintiffs. The Teva and Actavis Generic Defendants also

reserve the right to supplement and/or to amend their lists with any witnesses identified on any

party’s witness lists, including any party who later settles or is severed or dismissed. The Teva

and Actavis Generic Defendants further reserve the right to supplement and/or to amend this

witness list in response to rulings of the Court on pretrial motions. The Teva and Actavis Generic

Defendants reserve the right to call any of these witnesses and any witness identified in

Defendants’ Joint Witness List, either live or by deposition designation. The Teva and Actavis

Generic Defendants specifically incorporate by reference the witnesses identified in Defendants’

Joint Witness List as if fully set forth herein.


        A.      Expert Witnesses


                1.      Bruce Bagley, Ph.D., Professor of International Studies at the University
                        of Miami.

                        a)      Areas of Testimony: Dr. Bagley is expected to testify about the
                                opinions detailed in his expert report and on matters concerning his
                                knowledge, skill, experience, education, and training.

                2.      Pradeep Chintagunta, Ph.D., Joseph T. and Bernice S. Lewis
                        Distinguished Service Professor of Marketing at the Graduate School of
                        Business at the University of Chicago.

                        a)      Areas of Testimony: Dr. Chintagunta is expected to testify about
                                the opinions detailed in his expert report and on matters concerning
                                his knowledge, skill, experience, education, and training.

                3.      Karl Colder, Former Special Agent in Charge of the Washington Field
                        Division, Drug Enforcement Agency

                        a)      Areas of Testimony: Dr. Colder is expected to testify about the
                                opinions detailed in his expert report and on matters concerning his
                                knowledge, skill, experience, education, and training.

                                                   2
Case: 1:17-md-02804-DAP Doc #: 2646 Filed: 09/25/19 3 of 11. PageID #: 415931



           4.    Howard Dorfman, Adjuct Professor and Distinguished Practitioner at
                 Seton Hall University School of Law

                 a)     Areas of Testimony: Mr. Dorfman is expected to testify about the
                        opinions detailed in his expert report and on matters concerning his
                        knowledge, skill, experience, education, and training.

           5.    Larry N. Holifield, Co-Founder and Director Corporate Integrity Services
                 LLC.

                        Areas of Testimony: Mr. Holifield is expected to testify about the
                        opinions detailed in his expert report and on matters concerning his
                        knowledge, skill, experience, education, and training.

           6.    Jonathan Ketcham, Ph.D., Earl G. and Gladys C. Davis Distinguished
                 Research Professor in Business at the W.P. Carey School of Business at
                 Arizona State University

                 a)     Areas of Testimony: Dr. Ketcham is expected to testify about the
                        opinions detailed in his expert report and on matters concerning his
                        knowledge, skill, experience, education, and training.

           7.    Rob Lyerla, Ph.D. MGIS, Professor in the Interdisciplinary Health
                 Sciences PhD program at Western Michigan University and a former
                 Captain in the U.S. Public Health Service.

                 a)     Areas of Testimony: Dr. Lyerla is expected to testify about the
                        opinions detailed in his expert report and on matters concerning his
                        knowledge, skill, experience, education, and training.

           8.    Edward Michna, M.D., Assistant Professor of Anesthesia at Harvard
                 Medical School.

                 a)     Areas of Testimony: Dr. Michna is expected to testify about the
                        opinions detailed in his expert report and on matters concerning his
                        knowledge, skill, experience, education, and training.

           9.    Sean Nicholson, Ph.D., Professor in the Department of Policy Analysis
                 and Management and Director of the Sloan Program in Health
                 Administration at Cornell University.

                 a)     Areas of Testimony: Dr. Nicholson is expected to testify about the
                        opinions detailed in his expert report and on matters concerning his
                        knowledge, skill, experience, education, and training.

           10.   Shawn Patterson, MBA, Founder of Patterson HCA and Consulting
                 Practice Lead for The Burchfield Group.


                                          3
Case: 1:17-md-02804-DAP Doc #: 2646 Filed: 09/25/19 4 of 11. PageID #: 415932



                 a)     Areas of Testimony: Mr. Patterson is expected to testify about the
                        opinions detailed in his expert report and on matters concerning his
                        knowledge, skill, experience, education, and training.

           11.   Melanie Rosenblatt, M.D., Medical Director of Pain Management at Pain
                 Management Strategies, Inc. and Medical Director of Acute Pain
                 Management at Holy Cross Hospital.

                 a)     Areas of Testimony: Dr. Rosenblatt is expected to testify about the
                        opinions detailed in his expert report and on matters concerning his
                        knowledge, skill, experience, education, and training.

           12.   Joseph Tomkiewicz, Teva Diversion Operations Manager

                 a)     Areas of Testimony: Mr. Tomkiewicz is expected to testify about
                        the opinions detailed in his expert disclosure and on matters
                        concerning his knowledge, skill, experience, education, and
                        training.

     B.    Fact Witnesses


           1.    Christine Baeder, Teva Chief Operating Officer US Generics

                 a)     Areas of Testimony: Ms. Baeder is expected to testify on the topics
                        addressed at her deposition, her duties and responsibilities as the
                        Chief Operating Office for US Generics, the business model for
                        generic manufacturers, the Teva and Actavis Defendants generic
                        business operations and related knowledge.

           2.    Valli Baldassano, Former Cephalon Executive Vice President and Chief
                 Compliance Officer

                 a)     Areas of Testimony: Ms. Baldassano will not be called live, and
                        will only be presented through her Responses to Plaintiffs’
                        Deposition by Written Questions.

           3.    Nancy Baran, Former Teva Executive Director, Customer Relations;
                 Former Actavis Executive Director, Customer Relations Operations

                 a)     Areas of Testimony: Ms. Baran is expected to testify on the topics
                        addressed at her deposition, her duties and responsibilities as the
                        former Executive Director of Customer Relations at Actavis and
                        Teva and related knowledge.

           4.    Deb Bearer, Teva Senior Director Global Market Access



                                          4
Case: 1:17-md-02804-DAP Doc #: 2646 Filed: 09/25/19 5 of 11. PageID #: 415933



                 a)     Areas of Testimony: Ms. Bearer is expected to testify on the
                        topics addressed at her deposition, her duties and responsibilities
                        throughout her career at Teva and related knowledge.

           5.    Stacey Beckhardt, Former Teva Associate Director, Alliance Development

                 a)     Areas of Testimony: Ms. Beckhardt is expected to testify on the
                        topics addressed at her deposition, her duties and responsibilities as
                        an Associate Director of Alliance Development and related
                        knowledge.

           6.    Doug Boothe, Former Actavis CEO

                 a)     Areas of Testimony: Mr. Boothe is expected to testify on the topics
                        addressed at his deposition, his duties and responsibilities as the
                        former CEO of Actavis and related knowledge.

           7.    Andrew Boyer, Former Teva CEO North America Generics; Former
                 Actavis Sr. VP, Sales and Marketing; Former Watson Sr. VP, Sales &
                 Marketing

                 a)     Areas of Testimony: Mr. Boyer is expected to testify on the topics
                        addressed at his deposition, his duties and responsibilities as the
                        former CEO for North America Generics at Teva and the former
                        Sr. VP for Sales and Marketing at Actavis and Watson, the
                        business model for generic manufacturers and related knowledge.

           8.    Michael Clarke, Former Actavis Vice President Ethics and Compliance

                 a)     Areas of Testimony: Mr. Clarke is expected to testify on the topics
                        addressed at his deposition, his duties and responsibilities as the
                        former Vice President for Ethics and Compliance and related
                        knowledge.

           9.    Cynthia Condodina, Teva Director Training & Development

                 a)     Areas of Testimony: Ms. Condodina is expected to testify on the
                        topics addressed at her deposition, her duties and responsibilities as
                        a manager of sales training and product manager and related
                        knowledge.

           10.   Matthew Day, Former Teva Director of Marketing

                 a)     Areas of Testimony: Mr. Day is expected to testify on the topics
                        addressed at his deposition, his duties and responsibilities as the
                        former Director of Marketing, sales manager, and training manager
                        and related knowledge.


                                          5
Case: 1:17-md-02804-DAP Doc #: 2646 Filed: 09/25/19 6 of 11. PageID #: 415934



           11.   Michael Dorsey, Teva Director of National Accounts; Former Actavis
                 Director of National Accounts

                 a)     Areas of Testimony: Mr. Dorsey is expected to testify on the
                        topics addressed at his deposition, his duties and responsibilities as
                        the Director of National Accounts at Teva and Actavis and related
                        knowledge.

           12.   Rachelle Galant, Former Actavis Senior Product Manager

                 a)     Areas of Testimony: Ms. Galant is expected to testify on the
                        topics addressed at her deposition, her duties and responsibilities as
                        a former Senior Product Manager and related knowledge.

           13.   Corrine Gillenkirk, Teva Sales Specialist

                 a)     Areas of Testimony: Ms. Gillenkirk is expected to testify on the
                        topics addressed at her deposition, her duties and responsibilities as
                        a Sales Specialist and related knowledge.

           14.   Tricia Glover, Teva Vice President Compliance

                 a)     Areas of Testimony: Ms. Glover is expected to testify on the
                        company’s current and historic compliance programs, the
                        Corporate Integrity Agreement and implementation of same, her
                        duties and responsibilities as the Vice President of Compliance and
                        related knowledge.

           15.   Kishore Gopu, Teva Director REMS Operations

                 a)     Areas of Testimony: Mr. Gopu is expected to testify about the
                        TIRF REMS program, other REMS programs related to opioid
                        products, his duties and responsibilities as a Director of REMS
                        operations and related knowledge.

           16.   John Hassler, Teva Senior Vice President & General Manager CNS

                 a)     Areas of Testimony: Mr. Hassler is expected to testify on the
                        topics addressed or contemplated to be addressed at his deposition
                        as the 30(b)(6) designee for the Teva Defendants deposition, his
                        duties and responsibilities throughout his career at Teva related to
                        opioid medicines and related knowledge.

           17.   Tracey Norton (Hernandez), Former Watson Director of Controlled
                 Substance Compliance

                 a)     Areas of Testimony: Ms. Hernandez is expected to testify on the
                        topics addressed at her deposition, her duties and responsibilities as

                                          6
Case: 1:17-md-02804-DAP Doc #: 2646 Filed: 09/25/19 7 of 11. PageID #: 415935



                        the former Director of Controlled Substance Compliance and
                        related knowledge.

           18.   Valerie Kaisen (McGinley), Former Teva Sales Specialist

                 a)     Areas of Testimony: Ms. Kaisen is expected to testify on the
                        topics addressed at her deposition, her duties and responsibilities as
                        a Sales Specialist and related knowledge.

           19.   James King, Teva Director Medical Information

                 a)     Areas of Testimony: Mr. King is expected to testify on his duties
                        and responsibilities as a Director of Medical Information and
                        related knowledge.

           20.   Susan Larijani, Teva Senior Director Medical Information

                 a)     Areas of Testimony: Ms. Larijani is expected to testify on her
                        duties and responsibilities as the Senior Director of Medical
                        Information and related knowledge.

           21.   Karen Lowney, Former Teva Senior Director, Comliance

                 a)     Areas of Testimony: Ms. Lowney is expected to testify about Teva
                        and Cephalon’s compliance programs and her duties and
                        responsibilities as a Senior Director of Compliance and related
                        knowledge.

           22.   Carole Marchione, Former Teva Director of Regulatory Affairs

                 a)     Areas of Testimony: Ms. Marchione is expected to testify on the
                        topics addressed at her deposition, her duties and responsibilities as
                        the former Director of Regulatory Affairs and related knowledge.

           23.   Jingping McCormick, Former Actavis Director of Marketing

                 a)     Areas of Testimony: Ms. McCormick is expected to testify on the
                        topics addressed at her deposition, her duties and responsibilities as
                        the former Director of Marketing and related knowledge.

           24.   Colleen McGinn, Former Teva Director DEA Compliance

                 a)     Areas of Testimony: Ms. McGinn is expected to testify on the
                        topics addressed at her deposition, her duties and responsibilities as
                        the former Director of DEA Compliance and related knowledge.

           25.   Chris Meyer, Former Teva Director of Sales Operations



                                          7
Case: 1:17-md-02804-DAP Doc #: 2646 Filed: 09/25/19 8 of 11. PageID #: 415936



                 a)     Areas of Testimony: Mr. Meyer is expected to testify on his duties
                        and responsibilities as the former Director of Sales Operations and
                        related knowledge.

           26.   Michael Morreale, Teva Regional Sales Manager

                 a)     Areas of Testimony: Mr. Morreale is expected to testify on the
                        topics addressed at his deposition, his duties and responsibilities as
                        a Regional Sales Manager and related knowledge.

           27.   David Myers, Teva Associate Director Marketing; Former Actavis Senior
                 Manager, Products and Communications

                 a)     Areas of Testimony: Mr. Myers is expected to testify on the topics
                        addressed at his deposition, his duties and responsibilities as an
                        Associate Director of Marketing at Teva and former Senior
                        Manager of Products and Communications at Actavis and related
                        knowledge.

           28.   Tom Napoli, Former Actavis Associate Director, Controlled Substance
                 Compliance; Former Watson Manager, Security and DEA Affairs

                 a)     Areas of Testimony: Mr. Napoli is expected to testify on the
                        topics addressed at his deposition, his duties and responsibilities as
                        a former Associate Director of Controlled Substance Compliance
                        at Actavis and Manager of Security and DEA Affairs at Watson,
                        and related knowledge.

           29.   Michael Perfetto, Former Actavis VP Sales and Marketing

                 a)     Areas of Testimony: Mr. Perfetto is expected to testify on the
                        topics addressed at his deposition, his duties and responsibilities as
                        the former VP of Sales and Marketing at Actavis and related
                        knowledge.

           30.   Andy Pyfer, Former Cephalon National Sales Director

                 a)     Areas of Testimony: Mr. Pyfer is expected to testify on the topics
                        addressed at his deposition, his duties and responsibilities as a
                        former Sales Director and Marketing Director at Cephalon and
                        related knowledge.

           31.   Laura Sippial, Former Teva Sales Specialist

                 a)     Areas of Testimony: Ms. Sippial is expected to testify on the
                        topics addressed at her deposition, her duties and responsibilities as
                        a Sales Specialist and related knowledge.


                                          8
 Case: 1:17-md-02804-DAP Doc #: 2646 Filed: 09/25/19 9 of 11. PageID #: 415937



             32.    Randy Spokane, Former Teva Sales Director

                    a)      Areas of Testimony: Mr. Spokane is expected to testify on the
                            topics addressed at his deposition, his duties and responsibilities as
                            a former Sales Director, and related knowledge.

             33.    Joe Tomkiewicz, Teva Diversion Operations Manager

                    a)      Areas of Testimony: Mr. Tomkiewicz is expected to testify on the
                            topics addressed at his deposition, his duties and responsibilities as
                            the Diversion Operations Manager and related knowledge.

             34.    Paula Williams, Teva Director Medical Education

                    a)      Areas of Testimony: Ms. Williams is expected to testify on the
                            topics addressed at her deposition in that matter of the State of
                            Oklahoma ex rel. Mike Hunter v. Purdue Pharma L.P. et al., Case
                            No. CJ-2017-816, her duties and responsibilities the Director of
                            Medical Education and director of marketing and related
                            knowledge.

             35.    Mary Woods, Allergan Executive Director, Customer Relations
                    Operations; Former Actavis Executive Director, Customer Relations
                    Operations; Former Watson Associate Director, Call Center Operations

                    a)      Areas of Testimony: Ms. Woods is expected to testify on the
                            topics addressed at her deposition, the Actavis Generic
                            Defendants’ SOM programs, her duties and responsibilities as the
                            former Executive Director of Customer Relations Operations at
                            Actavis and Director of Call Center Operation at Watson, and
                            related knowledge.



Dated: September 25, 2019                  Respectfully submitted,



                                             /s/ Wendy West Feinstein
                                            Wendy West Feinstein
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            One Oxford Centre, Thirty-Second Floor
                                            Pittsburgh, PA 15219-6401
                                            Tel: (412) 560-7455
                                            Fax: (412) 560-7001
                                            wendy.feinstein@morganlewis.com



                                              9
Case: 1:17-md-02804-DAP Doc #: 2646 Filed: 09/25/19 10 of 11. PageID #: 415938



                                    Steven A. Reed
                                    Eric W. Sitarchuk
                                    Harvey Bartle
                                    Rebecca J. Hillyer
                                    MORGAN, LEWIS & BOCKIUS LLP
                                    1701 Market Street
                                    Philadelphia, PA 19103-2921
                                    Tel: (215) 963-5000
                                    Fax: (215) 963-5001
                                    steven.reed@morganlewis.com
                                    eric.sitarchuk@morganlewis.com
                                    harvey.bartle@morganlewis.com
                                    rebecca.hillyer@morganlewis.com

                                    Nancy L. Patterson
                                    MORGAN, LEWIS & BOCKIUS LLP
                                    1000 Louisiana Street, Suite 4000
                                    Houston, Texas 77002-5005
                                    Tel: (713) 890-5195
                                    Fax: (713) 890-5001
                                    nancy.patterson@morganlewis.com


                                    Counsel for Teva Pharmaceuticals USA, Inc.,
                                    Cephalon, Inc., Watson Laboratories, Inc.,
                                    Actavis LLC, Actavis Pharma, Inc. f/k/a Watson
                                    Pharma, Inc., Warner Chilcott Company, LLC,
                                    Actavis South Atlantic LLC, Actavis Elizabeth
                                    LLC, Actavis Mid Atlantic LLC, Actavis Totowa
                                    LLC, Actavis Kadian LLC, Actavis Laboratories
                                    UT, Inc. f/k/a Watson Laboratories, Inc.-Salt
                                    Lake City, and Actavis Laboratories FL, Inc.,
                                    f/k/a Watson Laboratories, Inc.-Florida




                                      10
Case: 1:17-md-02804-DAP Doc #: 2646 Filed: 09/25/19 11 of 11. PageID #: 415939



                                 CERTIFICATE OF SERVICE
       I, Wendy West Feinstein, hereby certify that the foregoing TEVA, CEPHALON AND

ACTAVIS GENERIC DEFENDANTS’ WITNESS LIST was filed via the Court’s ECF

system which will send notification of such filing to all counsel of record.

 Dated: September 25, 2019                              /s/ Wendy West Feinstein
                                                       Wendy West Feinstein




                                                 11
